EXHIBIT 23 Consent of Independent Registered Public Accounting Firm Capitol Bancorp Limited Retirement Plan Lansing, Michigan We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (333-30521) of Capitol Bancorp Limited of our report dated June 28, 2012, relating to the financial statements and supplemental schedule of Capitol Bancorp Limited Retirement Plan which appear in this Form 11-K for the year ended December 31, 2011. /s/BDO USA, LLP Grand Rapids, Michigan June 28, 2012
